Citation Nr: 1446852	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-15 762	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for loss of range of right elbow motion, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



REMAND

The Veteran had active military service from November 1950 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran was scheduled for a hearing before a member of the Board on December 11, 2013.  A review of VACOLS reflects that the Veteran cancelled the hearing.  See 38 C.F.R. § 20.704 (2014).

In February 2014, the Board denied the Veteran's claim for an increased rating for loss of range of right elbow motion, evaluated as 50 percent disabling.  The Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU), which has since been granted.  See April 2014 Rating Decision.  (By the April 2014 decision, the Veteran was also awarded a separate 30 percent rating for loss of pronation, which combines with loss of motion (50 percent) and muscle injury of the right arm (40 percent) for an 80 percent combined rating.  The 80 percent rating equates to amputation below insertion of the deltoid.  38 C.F.R. §§ 4.68, 4.71a (Diagnostic Code 5122) (2014).)

The Veteran appealed the Board's February 2014 denial of entitlement to an increased rating for loss of range of right elbow motion to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a joint motion by the parties to the appeal and remanded the case to the Board for action consistent with the joint motion.

As indicated by the joint motion, a new VA examination is required to assess the severity of the Veteran's service-connected loss of range of right elbow motion.  At a June 2009 VA examination (QTC), the Veteran asserted that he experienced right elbow pain about 10 times per month and rated his pain as being a 10 out of 10.  The Veteran specified that pain lasted about three hours.  

The Court has explained that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2014).  As such, the examiner should specifically address the Veteran's complaints and whether the Veteran experiences flare-ups.  If the examiner determines that the Veteran experiences flare-ups, the examiner should make a determination as to whether functional loss due to flare-ups can be equated to additional loss in range of motion beyond what is shown clinically.  If flare-ups are not found to occur, the examiner should provide the reasons for such a finding.  The Court has at times indicated that such an analysis need not occur when the claimant is already receiving the highest rating for limitation of motion, such as in this Veteran's case.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Nevertheless, because the August 2014 joint motion now requires it, the Board will remand for this purpose.  

Second, the joint motion has also indicated that there should be some distinction made between the service-connected loss of motion (50 percent) and the service-connected muscle injuries (40 percent).  While the latter is not on appeal, the parties to the joint motion appear to have found some need to distinguish the two, perhaps because both could potentially affect motion of the elbow.  38 C.F.R. § 4.71a (Diagnostic Code 5306) (2014).  Such a notion implicates the rule against pyramiding, 38 C.F.R. § 4.14 (2014), and while the parties to the joint motion might be suggesting that the Veteran is over-rated, both ratings have been in effect since 1953 and are consequently protected, except upon a showing of fraud.  38 C.F.R. § 3.951(b) (2014).  (However, the rating for loss of pronation is not protected and consequently is subject to reduction.)  

Whatever the reason for the instruction in the joint motion to distinguish symptoms for the various right arm ratings, in order to comply with the instruction, the VA examiner should distinguish what symptoms are attributable solely to each service-connected right arm disability.  To the extent feasible, the examiner should explain what symptoms are attributable to each and indicate whether there is any overlap.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the current severity of his service-connected right arm disabilities.  The examiner should review the claims folder and a copy of this remand.  All indicated testing should be conducted.

The examiner should report the range of motion of the right elbow joint in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner must inquire as to periods of flare-ups and note the frequency and duration of any such flare-ups.  (Consideration should be given to episodes of pain, their frequency and duration.)  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups (including episodes of pain), etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  (This requires a certain degree of conjecture on the examiner's part, but is required by the Court for rating the Veteran's disabilities).  In the event that the examiner concludes that the Veteran does not experience flare-ups, the examiner should explain why the Veteran does not experience flare-ups.  This same process should be undertaken with respect to loss of pronation.

Finally, the examiner should differentiate what symptoms are attributable to the Veteran's service-connected loss of range of right elbow motion, loss of pronation, and his service-connected injury to muscle groups VI and VII of the right arm.  If the examiner is unable to differentiate what symptoms are attributable to each service-connected disability, the examiner should state such and explain why differentiation is not possible.  It is particularly important for the examiner to note whether there are any symptoms that can be attributed to more than one service-connected disability.  For instance, muscle damage may be ratable based on the loss of motion of a joint caused by the muscle impairment, which loss of motion might already be separately rated.  

2. The AOJ should take adjudicatory action in accordance with the evidentiary record, remaining mindful of the rule against pyramiding and the amputation rule.  Unless the Veteran is satisfied with the outcome, he and his representative should be furnished a supplemental statement of the case.  After the Veteran and his representative are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

